 

Exhibit 10.10

 

 



 

Stockholders Agreement

 

of

 

NeuroOne, Inc.

 

 



 

Dated Effective as of October 20, 2016

 

 



 

 



 



 

 

 

TABLE OF CONTENTS

 

    Page       1. GENERAL 1         1.1 Definitions 1       2. RESTRICTIONS ON
TRANSFER 3         2.1 General Restrictions on Transfer 3   2.2 Notice of
Transfer 4   2.3 Exempt Transfers 4   2.4 Existing Rights 4   2.5 Legend 4      
3. PRE-EMPTIVE RIGHT 5         3.1 Subsequent Offerings 5   3.2 Exercise of
Rights 5   3.3 Issuance of Equity Securities to Other Persons 6   3.4
Termination of Pre-Emptive Right 6   3.5 Excluded Securities 6       4. VOTING 7
        4.1 General 7   4.2 Manner of Voting 7   4.3 Board Size 7   4.4 Election
of Directors 7   4.5 Failure to Designate a Director 7   4.6 No Liability for
Election of Designated Director 8   4.7 Drag-Along Right 8   4.8 Irrevocable
Proxy 10   4.9 Additional Shares 11       5. MISCELLANEOUS 11         5.1
Ownership 11   5.2 Further Action 11   5.3 Specific Performance 11   5.4
Remedies Cumulative 11   5.5 Termination 11   5.6 Governing Law; Venue; Waiver
of Jury Trial 12   5.7 Successors and Assigns 12   5.8 Transfers 12   5.9 Entire
Agreement 12   5.10 Severability 13

 

i

 

 

  5.11 Amendment and Waiver 13   5.12 Delays or Omissions 13   5.13 Notices 14  
5.14 Attorneys’ Fees 14   5.15 Titles and Subtitles 14   5.16 Additional Major
Stockholders 14   5.17 Aggregation of Stock 14   5.18 Counterparts 14      
Schedule A - LIST OF STOCKHOLDERS A-1 Exhibit 1 - ADOPTION AGREEMENT 1-1

 

ii

 

 

NEUROONE, INC.

 

stockholders AGREEMENT

 

This Stockholders Agreement (the “Agreement”) is entered into effective as of
October 20, 2016 (the “Effective Date”) by and among NeuroOne, Inc., a Delaware
corporation (the “Company”), and the holders of the Company’s common stock as
listed on Schedule A attached hereto (each, a “Stockholder” and collectively,
the “Stockholders”).

 

Recitals

 

WHEREAS, the Stockholders are the owners of the outstanding capital stock of the
Company; and

 

WHEREAS, the parties wish to agree to certain rights and obligations regarding
the capital stock of the Company, including without limitation, restrictions on
transfer and buy-sell provisions.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

Agreement

 

1.             GENERAL.

 

1.1          Definitions. Capitalized terms not otherwise defined in this
Agreement, shall have the following meanings:

 

(a)          “Affiliate” means, with respect to any specified Person, any other
Person who or which, directly or indirectly, controls, is controlled by, or is
under common control with such specified Person, including without limitation
any partner, officer, director, manager or employee of such Person and any
venture capital fund now or hereafter existing that is controlled by or under
common control with one or more general partners or managing members of, or
shares the same management company with, such Person.

 

(b)          “Board” means the Board of Directors of the Company.

 

(c)          “Certificate” means the Company’s certificate of incorporation, as
amended or restated from time to time as permitted hereby.

 

(d)          “Change in Control” means (i) the sale of substantially all of the
assets of the Company, or (ii) the consolidation or merger of the Company with
or into any other corporation or other entity or person or any other corporate
reorganization, in which the capital stock of the Company prior to such
consolidation, merger or reorganization, represents less than fifty percent
(50%) of the voting power of the surviving entity immediately after such
consolidation, merger or reorganization; provided, however, that (A) any
consolidation or merger effected exclusively to change the domicile of the
Company, (B) any transaction or series of transactions principally for bona fide
equity financing purposes in which cash is received by the Company or
indebtedness of the Company is cancelled or converted or a combination thereof,
or (C) a sale, lease, transfer, exclusive license or other disposition to, or
merger with or into, a wholly owned subsidiary of the Company shall not
constitute a Change in Control.

 



 1 

 

 

(e)           “Common Stock” means the Company’s common stock, par value $0.0001
per share.

 

(f)          “Equity Securities” means (i) any Common Stock, Preferred Stock or
other security of the Company, (ii) any security convertible, with or without
consideration, into any Common Stock, Preferred Stock or other security
(including any option to purchase such a convertible security), (iii) any
security carrying any warrant or right to subscribe to or purchase any Common
Stock, Preferred Stock or other security or (iv) any such warrant or right.

 

(g)          “Initial Offering” means the Company’s first firm commitment
underwritten public offering of its Common Stock registered under the Securities
Act or merger transaction between the Company and a company that is subject to
the reporting requirements of the Securities Exchange Act of 1934, as amended.

 

(h)          “Major Stockholder” means any holder of Shares who or which,
together with any of such holder’s Affiliates, holds five percent (5%) or more
of the outstanding Shares, or any assignee of record of such Shares in
accordance with Section 2.

 

(i)          “Person” means any individual, corporation, partnership, trust,
limited liability company, association or other entity.

 

(j)          “Preferred Stock” means any class or series of preferred stock
issued by the Company that rights and/or preferences in addition and/or superior
to the Common Stock that is hereafter acquired by any of the Stockholders and
their permitted assigns, taken together.

 

(k)          “Pro Rata Share” means, as to each Major Stockholder, the fraction
determined by dividing (a) the sum of (i) the number of shares of the Company’s
outstanding Shares (treating all shares of convertible Preferred Stock or
Warrants to acquire convertible Preferred Stock on an as-converted to Common
Stock basis and including all shares of Common Stock issuable upon the exercise
of outstanding Warrants or options) which such Major Stockholder holds of record
as of the determination of such Major Stockholder’s Pro Rata Share, by (b) the
total number of shares of the Company’s outstanding Shares (treating all shares
of convertible Preferred Stock or warrants to acquire convertible Preferred
Stock on an as-converted to Common Stock basis and including all shares of
Common Stock issuable upon the exercise of outstanding Warrants or options) as
of as of the determination of such Major Stockholder’s Pro Rata Share.

 

(l)          “Rule 144” means Rule 144, as promulgated under the Securities Act,
or any similar or analogous rule promulgated under the Securities Act.

 

(m)          “Securities Act” means the Securities Act of 1933, as amended.

 



 2 

 

 

(n)           “Shares” means all shares of capital stock of the Company
(including, without limitation, all shares of the Common Stock held or issuable
upon conversion of convertible Preferred Stock) registered in the name of a
Stockholder or beneficially owned by such Stockholder as of the Effective Date
hereof and any and all other securities of the Company legally or beneficially
acquired by each of the Stockholders after the Effective Date.

 

(o)           “Subsidiary” means, with respect to any entity, any entity of
which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions are owned directly or indirectly by such entity or any Subsidiary of
such entity or by such entity and one or more Subsidiaries of such entity.

 

(p)           “Transfer” means any sale, assignment, encumbrance, hypothecation,
pledge, conveyance in trust, gift, transfer by request, devise or descent, or
other transfer or disposition of any kind, including, but not limited to,
transfers to receivers, levying creditors, trustees or receivers in bankruptcy
proceedings or general assignees for the benefit of creditors, whether voluntary
or by operation of law, directly or indirectly, of any of the Shares of any
Stockholder.

 

(q)           “Warrants” means warrants to purchase Common Stock and Preferred
Stock held by Major Stockholders.

 

2.             RESTRICTIONS ON TRANSFER.

 

2.1          General Restrictions on Transfer.

 

(a)           Each party hereto agrees not to make any disposition of all or any
portion of the Shares unless and until:

 

(i)          There is then in effect a registration statement under the
Securities Act covering such proposed disposition and such disposition is made
in accordance with such registration statement; or

 

(ii)         (A) The transferee has agreed in writing to be bound by the terms
of this Agreement, (B) such party shall have notified the Company of the
proposed disposition and shall have furnished the Company with a detailed
statement of the circumstances surrounding the proposed disposition, and (C) if
reasonably requested by the Company, such party shall have furnished the Company
with an opinion of counsel, reasonably satisfactory to the Company, that such
disposition will not require registration of such shares under the Securities
Act and applicable state and foreign securities law. Notwithstanding the
foregoing, no such opinion of counsel shall be required in connection with any
transfer of Shares made in compliance with Rule 144.

 

Notwithstanding the provisions of clauses (i) and (ii) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by a party hereto that is: (A) a partnership transferring to its partners or
former partners in accordance with partnership interests or to an Affiliate of
such partnership; (B) a corporation transferring to a wholly-owned subsidiary or
a parent corporation that owns all of the capital stock of such corporation;
(C) a limited liability company transferring to its members or former members in
accordance with their interest in the limited liability company; (D) an
individual transferring to such individual’s family member or trust for the
benefit of such individual; and (E) transfer to any Affiliate of a party;
provided, however, that in each case the transferee will be subject to the terms
of this Agreement to the same extent as if he were an original party hereto.

 



 3 

 

 

2.2          Notice of Transfer. Subject to compliance with the foregoing
Section 2.1, if a Major Stockholder proposes to Transfer any Shares (each a
“Selling Stockholder”), the Selling Stockholder shall promptly give written
notice (each a “Transfer Notice”) simultaneously to the Company and to each of
the other Major Stockholders at least thirty (30) days prior to the closing of
such Transfer. The Transfer Notice shall describe in reasonable detail the
proposed Transfer including, without limitation, the number and type of Shares
of the Selling Stockholder to be transferred (the “Transfer Shares”), the nature
of such Transfer, the consideration to be paid, and the name and address of each
prospective purchaser or transferee. In the event that the Transfer is being
made pursuant to the provisions of Section 2.3, the Transfer Notice shall also
state under which clause of such Section 2.3 the Selling Stockholder proposes to
make such Transfer.

 

2.3          Exempt Transfers. Notwithstanding the foregoing, the provisions of
Section 2 shall not apply to: (a) the sale of any Shares to the public pursuant
to a registration statement filed with, and declared effective by, the
Securities and Exchange Commission under the Securities Act; (b) any Transfer
with respect to which the Board waives the application of the provisions of this
Section 2; or (c) any Transfer (i) that is a conveyance in trust, gift or devise
or descent of any Shares by a Stockholder to any family member, without
consideration and for estate planning purposes, so long as the transferee agrees
in writing to be bound by this Agreement as though an original Stockholder party
hereto, (ii) to any person occurring as a matter of law upon the death, divorce
or declaration of incompetence of a Stockholder, so long as the transferee
agrees in writing to be bound by this Agreement as though an original
Stockholder party hereto, (iii) to a receiver, levying creditor, trustee or
receiver in bankruptcy proceedings or to a general assignee for the benefit of
creditors, whether voluntary or by operation of law, so long as the transferee
agrees in writing to be bound by this Agreement as though an original
Stockholder party hereto, (iv) to the Company, (v) by merger or share exchange
or an exchange of existing shares for other shares of the same or a different
class or series in the Company, or (vi) to any equity owner (partner,
stockholder, member or the like) of any Stockholder that is an “accredited
investor”, as that term is defined in Rule 501 of Regulation D, as promulgated
under the Securities Act, so long as the transferee agrees in writing to be
bound by this Agreement as though an original Stockholder party hereto.

 

2.4          Existing Rights. This Agreement is subject to, and shall in no
manner limit the right which the Company may have to repurchase securities from
the Stockholder pursuant to (a) a stock restriction agreement or other agreement
between the Company and the Stockholder, and (b) any right of first refusal set
forth in the bylaws of the Company or in any incentive stock option, restricted
stock or other incentive plan or agreement adopted by the Company for the
benefit of its employees, non-employee directors, contractors and consultants.

 

2.5          Legend.

 

(a)          Each certificate representing Shares shall (unless otherwise
permitted by the provisions of the Agreement) be stamped or otherwise imprinted
with a legend substantially similar to the following (in addition to any legend
required under applicable state securities laws) (the “Legend”):

 



 4 

 

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR, IN THE
OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH OFFER,
SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE THEREWITH.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A RIGHT OF FIRST
REFUSAL OPTION IN FAVOR OF THE CORPORATION AND/OR ITS ASSIGNEE(S), AS PROVIDED
IN THE BYLAWS OF THE CORPORATION.

 

THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO THE TERMS AND CONDITIONS OF A STOCKHOLDERS
AGREEMENT AMONG THE CORPORATION AND ITS STOCKHOLDERS. COPIES OF SUCH AGREEMENT
MAY BE OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE CORPORATION.

 

(b)           During the term of this Agreement, the Company shall not remove,
and shall not permit to be removed (upon registration of transfer, re-issuance
of otherwise), the Legend from any such certificate and shall place or cause to
be placed such legend on any new certificate issued to represent Shares
theretofore represented by a certificate bearing such legend. The Stockholders
agree that the Company shall instruct its transfer agent to impose transfer
restrictions on the shares represented by certificates bearing the Legend to
enforce the provisions of this Agreement and the Company agrees to promptly do
so.

 

(c)           In the event of any issuance of Shares after the Effective Date to
any of the Stockholders (including, without limitation, in connection with any
stock split, stock dividend, recapitalization, reorganization, or the like),
such Shares shall become subject to this Agreement and shall be endorsed with
the Legend.

 

(d)           The foregoing legend shall be removed only upon termination of
this Agreement.

 

3.             PRE-EMPTIVE RIGHT.

 

3.1           Subsequent Offerings. Each Major Stockholder shall have a right to
purchase such Major Stockholder’s Pro Rata Share of all Equity Securities that
the Company may, from time to time, propose to sell and issue after the
Effective Date, other than the Equity Securities excluded by Section 3.5 (the
“Pre-Emptive Right”).

 

3.2           Exercise of Rights. If the Company proposes to issue any Equity
Securities, it shall give each Major Stockholder written notice of its
intention, describing the Equity Securities, the price and the terms and
conditions upon which the Company proposes to issue the same. Each Major
Stockholder shall have fifteen (15) days from the giving of such notice to
exercise the Pre-Emptive Right and agree to purchase its Pro Rata Share of such
Equity Securities for the price and upon the terms and conditions specified in
the notice by giving written notice to the Company and stating therein the
quantity of Equity Securities to be purchased. Notwithstanding the foregoing,
the Company shall not be required to offer or sell such Equity Securities to any
Major Stockholder that would cause the Company to be in violation of applicable
Federal or state securities laws by virtue of such offer or sale.

 



 5 

 

 

3.3           Issuance of Equity Securities to Other Persons. If not all of the
Major Stockholders elect to purchase their Pro Rata Share of the Equity
Securities, then the Company shall promptly notify in writing the Major
Stockholders that have so elected (the “Electing Stockholders”) and offer the
Electing Stockholders the right to acquire such unsubscribed shares. Each
Electing Stockholder shall have five (5) business days after receipt of such
notice to notify the Company of such Electing Stockholder’s election to purchase
all or a portion thereof of the unsubscribed shares. If the Major Stockholders
fail to exercise in full the rights set forth in Section 3.2 and this Section
3.3, the Company shall have ninety (90) days thereafter to sell the Equity
Securities in respect of which the Major Stockholders’ rights were not
exercised, at a price and upon terms and conditions no more favorable to the
purchasers thereof than specified in the Company’s original notice of the sale
of such Equity Securities to the Major Stockholders pursuant to Section 3.2. If
the Company has not sold such Equity Securities within ninety (90) days of such
notice, the Company shall not thereafter issue or sell any Equity Securities,
without first offering such securities to the Major Stockholders in the manner
provided above.

 

3.4           Termination of Pre-Emptive Right. The Pre-Emptive Right shall not
apply to and shall terminate upon the earlier of (i) the closing of the Initial
Offering, or (ii) upon the occurrence of a Change in Control.

 

3.5           Excluded Securities. The Pre-Emptive Right shall not apply to the
following Equity Securities:

 

(a)          shares of Common Stock issued or issuable upon conversion of
Preferred Stock or as a dividend or distribution on Shares;

 

(b)          shares of Common Stock and/or options, warrants or other purchase
rights and the shares of Common Stock issued or issuable pursuant to such
options, warrants or other rights issued after the Effective Date to employees,
officers or directors of, or consultants or advisors to, the Company or any
subsidiary of the Company pursuant to (x) the NeuroOne, Inc. 2016 Stock Plan as
in effect on the Effective Date (the “Existing Option Plan”), or (y) any
amendment to or restatement of the Existing Option Plan or any new stock
purchase or stock option plans or other similar arrangements that are approved
by the Board;

 

(c)          shares of Common Stock issued or issuable pursuant to the exercise
of options, warrants or convertible securities outstanding as of the Effective
Date;

 

(d)          shares of Common Stock or Preferred Stock issued or issuable
pursuant to a stock split, combination of shares, reclassification or
recapitalization of the capital stock of the Company;

 

(e)          shares of Common Stock (or warrants exercisable for Common Stock)
or Preferred Stock issued or issuable pursuant to any equipment loan or leasing
arrangement, real property leasing arrangement or debt financing from a bank or
similar financial institution approved by the Board;

 



 6 

 

 

(f)          any Equity Securities issued or issuable pursuant to the
acquisition of another entity by the Company by merger, purchase of
substantially all of the assets or other reorganization that has been approved
by the Board;

 

(g)          any Equity Securities issued or issuable in connection with
strategic transactions involving the Company and other entities, including
(i) joint ventures, manufacturing, marketing or distribution arrangements, or
(ii) technology license, transfer or development arrangements; provided,
however, that the issuance of shares therein is not principally for equity
financing purposes and the transaction has been approved by the Board; and

 

(h)          any Equity Securities that are issued by the Company in connection
with the Initial Offering.

 

4.            VOTING.

 

4.1           General. The Stockholders each agree to hold all their Shares
(including, without limitation, all shares of the Common Stock now held or
issuable upon conversion of any convertible Preferred Stock) subject to, and to
vote their Shares in accordance with, the provisions of this Section 4.

 

4.2           Manner of Voting. The voting of shares pursuant to this Agreement
may be effected in person, by proxy, by written consent, or in any other manner
permitted by applicable law. All of the Stockholders agree to execute any
written consents required to perform the obligations of this Agreement, and the
Company agrees at the request of any party entitled to designate Directors (as
defined below) to call a special meeting of Stockholders for the purpose of
electing Directors as provided herein.

 

4.3           Board Size. At all regular or special meetings of the stockholders
of the Company following the Effective Date, each of the Stockholders shall vote
all of their respective Shares held by them (or the holders thereof shall
consent pursuant to an action by written consent of the holders of capital stock
of the Company) so as to ensure that the size and composition of the Board is as
directed by the then current Board (each a “Director” and, collectively, the
“Directors”). The initial size of the Board shall be two (2) Directors.

 

4.4           Election of Directors. On all matters relating to the election of
the Directors, the Stockholders agree to vote all Shares held by them (or the
holders thereof shall consent pursuant to an action by written consent of the
holders of capital stock of the Company) so as to elect initially the following
Directors Dave A. Rosa and Paul Buchman and thereafter the nominees recommended
by the then current Board.

 

4.5           Failure to Designate a Director. In the absence of any designation
from the Persons or groups with the right to designate a Director as specified
above, the Director previously designated by them and then serving shall be
reelected if still eligible to serve as provided herein.

 



 7 

 

 

4.6           No Liability for Election of Designated Director. No party, nor
any Affiliate of any such party, shall have any liability as a result of
nominating or designating a person for election as a Director for any act or
omission by such person in his or her capacity as a Director, nor shall any
party have any liability as a result of voting for any such person in accordance
with the provisions of this Agreement. None of the parties hereto and no
officer, director, stockholder, partner, employee or agent of any party makes
any representation or warranty as to the fitness or competence of the nominee of
any party hereunder to serve on the Board by virtue of such party’s execution of
this Agreement or by the act of such party in voting for such nominee pursuant
to this Agreement.

 

4.7           Drag-Along Right.

 

(a)           In the event that the Board votes to approve a Change in Control,
then each Stockholder hereby agrees:

 

(i)          if such Change in Control requires stockholder approval, with
respect to all Shares that such Stockholder owns or over which such Stockholder
otherwise exercises voting power, to vote (i) all such Shares in favor of, and
adopt, such Change in Control (together with any related amendment to the
Certificate required in order to implement such Change in Control), and (ii) in
opposition to any and all other proposals that could reasonably be expected to
delay or impair the ability of the Company to consummate such Change in Control;

 

(ii)         if such Change in Control is to be effected by sale of Company
capital stock to a third party (a “Stock Sale”), to sell the same proportion of
shares of capital stock of the Company beneficially held by such Stockholder as
is being sold by all other holders of Company capital stock and, except as
permitted in Section 4.7(b), on the same terms and conditions as holders of the
same class or series of Company capital stock are so selling;

 

(iii)        to execute and deliver all related documentation and take such
other action in support of the Change in Control as shall reasonably be
requested by the Company in order to carry out the terms and provisions of this
Section 4.7, including, without limitation, executing and delivering instruments
of conveyance and transfer, and any purchase agreement, merger agreement,
indemnity agreement, escrow agreement, exchange agreement, consent, waiver,
governmental filing, share certificates duly endorsed for transfer (free and
clear of impermissible liens, claims and encumbrances) and any similar or
related documents;

 

(iv)        not to deposit, and to cause their Affiliates not to deposit, except
as provided in this Agreement, any Shares owned by such Stockholder or its
Affiliate in a voting trust or subject any Shares to any arrangement or
agreement with respect to the voting of such Shares, unless specifically
requested to do so by the acquirer in connection with the Change in Control;

 

(v)         not to assert or exercise any dissenters’ rights or rights of
appraisal under applicable law at any time with respect to such Change in
Control; and

 



 8 

 

 

(vi)        if the consideration to be paid in exchange for the Shares in any
Change in Control includes any securities and due receipt thereof by any
Stockholder would require under applicable law (A) the registration or
qualification of such securities or of any person as a broker or dealer or agent
with respect to such securities, or (B) the provision to any Stockholder of any
information other than such information as a prudent issuer would generally
furnish in an offering made solely to “accredited investors” as defined in
Regulation D, as promulgated under the Securities Act, the Company may cause to
be paid to any such Stockholder in lieu thereof, against surrender of the Shares
which would have otherwise been sold by such Stockholder, an amount in cash
equal to the fair value (as determined in good faith by the Company) of the
securities which such Stockholder would otherwise receive as of the date of the
issuance of such securities in exchange for such Stockholder’s Shares.

 

(b)          Notwithstanding the foregoing Section 4.7(a), no Stockholder will
be required to comply with such section in connection with any proposed Change
in Control unless:

 

(i)          any representations and warranties to be made by such Stockholder
in connection with such proposed Change in Control are limited to
representations and warranties related to authority, ownership and the ability
to convey title to such Stockholder’s Shares, including, without limitation,
representations and warranties that (A) the Stockholder holds all right, title
and interest in and to the Shares such Stockholder purports to hold, free and
clear of all liens and encumbrances, (B) the obligations of the Stockholder in
connection with the proposed Change in Control have been duly authorized, if
applicable, (C) the documents to be entered into by the Stockholder have been
duly executed by the Stockholder and delivered to the acquirer and are
enforceable against the Stockholder in accordance with their respective terms,
and (D) neither the execution and delivery of documents to be entered into in
connection with such proposed Change in Control, nor the performance of the
Stockholder’s obligations thereunder, will cause a breach or violation of the
terms of any agreement, law or judgment, order or decree of any court or
governmental agency;

 

(ii)         the Stockholder shall not be liable for the inaccuracy of any
representation or warranty made by any other Person in connection with such
proposed Change in Control, other than the Company (except to the extent that
funds may be paid in proportion to the amount of consideration to be received by
such Stockholder out of an escrow established to cover breach of
representations, warranties and covenants of the Company as well as breach by
any Stockholder of any of identical representations, warranties and covenants
provided by all Stockholders);

 

(iii)        the liability for indemnification, if any, of such Stockholder in
such proposed Change in Control and for the inaccuracy of any representations
and warranties made by the Company in connection with such proposed Change in
Control, is several and not joint with any other Person (except to the extent
that funds may be paid out of an escrow established to cover breach of
representations, warranties and covenants of the Company as well as breach by
any Stockholder of any of identical representations, warranties and covenants
provided by all Stockholders), and is pro rata in proportion to the amount of
consideration paid to such Stockholder in connection with such proposed Change
in Control (in accordance with the provisions of the Certificate);

 



 9 

 

 

(iv)        the Stockholder’s liability shall be limited to such Stockholder’s
applicable share (determined based on the respective proceeds payable to each
Stockholder in connection with such proposed Change in Control in accordance
with the provisions of the Certificate) of a negotiated aggregate
indemnification amount that applies equally to all Stockholders but that in no
event exceeds the amount of consideration otherwise payable to such Stockholder
in connection with such proposed Change in Control, except with respect to
claims related to fraud, intentional misrepresentation or willful misconduct by
such Stockholder, the liability for which need not be limited as to such
Stockholder;

 

(v)         upon the consummation of such proposed Change in Control, (A) each
holder of each class or series of the Company’s capital stock will receive the
same form of consideration for their shares of such class or series as is
received by other holders in respect of their shares of such same class or
series of stock, (B) each holder of a series of Preferred Stock will receive the
same amount of consideration per share of such series of Preferred Stock as is
received by other holders in respect of their shares of Preferred Stock of such
same series, (C) each holder of the Common Stock will receive the same amount of
consideration per share of such Common Stock as is received by other holders in
respect of their shares of the Common Stock, and (D) the aggregate consideration
receivable by all holders of the Company Preferred Stock and Common Stock shall
be allocated among the holders of the Company Preferred Stock and Common Stock
on the basis of the relative liquidation preferences, if any, set forth in the
Certificate in connection with a liquidation or a Change in Control, as
applicable; and

 

(vi)        subject to the foregoing subsection (v), requiring the same form of
consideration to be available to the holders of any single class or series of
capital stock, if any holders of any capital stock of the Company are given an
option as to the form and amount of consideration to be received as a result of
such proposed Change in Control, all holders of such capital stock will be given
the same option.

 

4.8           Irrevocable Proxy. Each Stockholder hereby constitutes and
appoints the Secretary and each Assistant Secretary of the Company, with full
power of substitution, as the proxies of the party with respect to the matters
set forth herein, including without limitation, election of the Directors in
accordance with Section 4.4 and the drag-along provisions of Section 4.7, and
hereby authorizes each of them to represent and to vote, if and only if the
party (a) fails to vote or (b) attempts to vote (whether by proxy, in person or
by written consent), in a manner which is inconsistent with the terms of this
Agreement, all of such party’s Shares in accordance with such sections. The
proxy granted pursuant to the immediately preceding sentence is given in
consideration of the agreements and covenants of the Company and the parties in
connection with the transactions contemplated by this Agreement and, as such, is
coupled with an interest and shall be irrevocable unless and until this
Agreement terminates or expires pursuant to Section 5.5. Each Stockholder hereby
revokes any and all previous proxies with respect to the Shares and shall not
hereafter, unless and until this Agreement terminates or expires pursuant to
Section 5.5, purport to grant any other proxy or power of attorney with respect
to any of the Shares, deposit any of the Shares into a voting trust or enter
into any agreement (other than this Agreement), arrangement or understanding
with any person, directly or indirectly, to vote, grant any proxy or give
instructions with respect to the voting of any of the Shares, in each case, with
respect to any of the matters set forth herein.

 



 10 

 

 

4.9          Additional Shares.

 

(a)          In the event that after the Effective Date, the Company enters into
an agreement with any Person to issue shares of capital stock to such Person,
following which such Person shall hold Shares, then the Company shall cause such
Person, as a condition precedent to entering into such agreement, to become a
party to this Agreement by executing an Adoption Agreement in the form attached
to this Agreement as Exhibit 1 (the “Adoption Agreement”), agreeing to be bound
by and subject to the terms of this Agreement as a Stockholder and thereafter
such person shall be deemed a Stockholder for all purposes under this Agreement.

 

(b)          In the event that subsequent to the Effective Date any shares or
other securities are issued on, or in exchange for, any of a Stockholder’s
Shares by reason of any stock dividend, stock split, combination of shares,
reclassification or the like, such shares or securities shall be deemed to be
Shares for purposes of this Agreement.

 

5.             MISCELLANEOUS.

 

5.1           Ownership. Each Stockholder represents and warrants to the other
Stockholders and the Company that (a) such Stockholder now owns the
Stockholder’s Shares, free and clear of liens or encumbrances, and has not,
prior to or on the Effective Date, executed or delivered any proxy or entered
into any other voting agreement or similar arrangement other than one which has
expired or terminated prior to the Effective Date, and (b) such Stockholder has
full power and capacity to execute, deliver and perform this Agreement, which
has been duly executed and delivered by, and evidences the valid and binding
obligation of, such Stockholder enforceable in accordance with its terms.

 

5.2           Further Action. If and whenever a Stockholder’s Shares are sold,
the Stockholder or the personal representative of the Stockholder shall do all
things and execute and deliver all documents and make all transfers, and cause
any transferee of the Stockholder Shares to do all things and execute and
deliver all documents, as may be necessary to consummate such sale consistent
with this Agreement.

 

5.3           Specific Performance. The parties hereto hereby declare that it is
impossible to measure in money the damages which will accrue to a party hereto
or to their heirs, personal representatives, or assigns by reason of a failure
to perform any of the obligations under this Agreement and agree that the terms
of this Agreement shall be specifically enforceable. If any party hereto or his
heirs, personal representatives, or assigns institutes any action or proceeding
to specifically enforce the provisions hereof, any person against whom such
action or proceeding is brought hereby waives the claim or defense therein that
such party or such personal representative has an adequate remedy at law, and
such person shall not offer in any such action or proceeding the claim or
defense that such remedy at law exists.

 

5.4           Remedies Cumulative. All remedies, either under this Agreement or
by law or otherwise afforded to any party, shall be cumulative and not
alternative.

 

5.5           Termination. Except as otherwise provided in this Agreement, this
Agreement shall continue in full force and effect from the Effective Date
through the earliest of the following dates, on which date it shall terminate in
its entirety:

 



 11 

 

 

(a)          the date of the closing of the Initial Offering;

 

(b)          the date of the closing of a Change in Control; or

 

(c)          the date upon which the parties hereto terminate this Agreement by
written consent of the Company and the holders of at least a majority of the
outstanding shares of capital stock of the Company subject to this Agreement.

 

5.6           Governing Law; Venue; Waiver of Jury Trial. This Agreement shall
be governed by and construed in accordance with the laws of the State of
Delaware, without regard to its principles of conflicts of laws. Each of the
parties hereto irrevocably submits to the exclusive jurisdiction of the courts
of the State of Minnesota and any United States District Court in the State of
Minnesota for the purpose of any suit, action, proceeding or judgment relating
to or arising out of this Agreement and the transactions contemplated hereby. 
Service of process in connection with any such suit, action or proceeding may be
served on each party hereto anywhere in the world by the same methods as are
specified for the giving of notices under this Agreement.  Each of the parties
hereto irrevocably consents to the jurisdiction of any such court in any such
suit, action or proceeding and to the laying of venue in such court.  Each party
hereto irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO
REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

5.7           Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors, and administrators of the
parties hereto and shall inure to the benefit of and be enforceable by each
person who shall be a holder of Shares from time to time and become a party to
this Agreement.

 

5.8           Transfers. As a condition precedent to the Company’s recognizing
any transferee or assignee of any Shares to any Person, such Person shall agree
in writing to be subject to each of the terms of this Agreement by executing and
delivering an Adoption Agreement. Upon the execution and delivery of an Adoption
Agreement by any transferee, such transferee shall be deemed to be a party
hereto as if such transferee were the transferor and such transferee’s signature
appeared on the signature pages of this Agreement and shall be deemed to be a
Stockholder. The Company shall not permit the transfer of the Shares subject to
this Agreement on its books or issue a new certificate representing any such
Shares unless and until such transferee shall have complied with the terms of
Section 2.1. Each certificate representing the Shares subject to this Agreement
if issued on or after the Effective Date shall be endorsed by the Company with
the legend set forth in Section 2.5.

 

5.9           Entire Agreement. This Agreement, the Exhibits and Schedules
hereto and the other documents delivered pursuant thereto constitute the full
and entire understanding and agreement between the parties with regard to the
subjects hereof and no party shall be liable or bound to any other in any manner
by any representations, warranties, covenants and agreements except as
specifically set forth herein and therein.

 



 12 

 

 

5.10        Severability. In the event one or more of the provisions of this
Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

5.11        Amendment and Waiver.

 

(a)          Except as otherwise expressly provided herein, this Agreement may
be amended or modified only upon the written consent of the Company and the
holders of at least a majority of the outstanding shares of capital stock of the
Company subject to this Agreement. Any such amendment or modification effected
in accordance with this Section 5.11(a) shall be binding on all stockholders of
the Company, even if they do not execute such consent.

 

(b)          Any party hereto may waive compliance with any agreements,
covenants or conditions for the benefit of such party contained herein. Any
agreement on the part of a party hereto to any such waiver shall be valid only
if set forth in an instrument in writing signed on behalf of such party.

 

(c)          Except as otherwise expressly provided, the obligations of the
Company and the rights of the Stockholders under this Agreement may be waived
with respect to all stockholders of the Company (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of the Company and the holders of at least a majority of the
outstanding shares of capital stock of the Company subject to this Agreement.
Any such waiver effected in accordance with this Section 5.11(c) shall be
binding on all stockholders of the Company, even if they do not execute such
consent. Each Stockholder acknowledges that by the operation of this Section
5.11(c), holders of at least a majority of the outstanding capital stock of the
Company subject to this Agreement will have the right and power to diminish or
eliminate all rights of any Stockholder under this Agreement.

 

(d)          For the purposes of determining the Stockholders entitled to vote
or exercise any rights hereunder, the Company shall be entitled to rely solely
on the list of record holders of its stock as maintained by or on behalf of the
Company.

 

5.12        Delays or Omissions. It is agreed that no delay or omission to
exercise any right, power, or remedy accruing to any Stockholder, upon any
breach, default or noncompliance of the Company under this Agreement shall
impair any such right, power, or remedy, nor shall it be construed to be a
waiver of any such breach, default or noncompliance, or any acquiescence
therein, or of any similar breach, default or noncompliance thereafter
occurring. It is further agreed that any waiver, permit, consent, or approval of
any kind or character on any Stockholder’s part of any breach, default or
noncompliance under the Agreement or any waiver on such Stockholder’s part of
any provisions or conditions of this Agreement must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement, by law, or otherwise afforded to
Stockholders, shall be cumulative and not alternative.

 



 13 

 

 

5.13        Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified; (b) when sent by confirmed electronic mail or facsimile if
sent during normal business hours of the recipient; if not, then on the next
business day; (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid; or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt. All communications shall be
sent to the party to be notified at the address as set forth on the signature
pages, Schedules or Exhibits attached hereto, at the address on the Company’s
records for Stockholders, or at such other address as such party may designate
by ten (10) days’ advance written notice to the other parties hereto.

 

5.14        Attorneys’ Fees. In the event that any suit or action is instituted
to enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.

 

5.15        Titles and Subtitles. The titles of the sections and subsections of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

 

5.16        Additional Major Stockholders. Notwithstanding anything to the
contrary contained herein, if the Company shall issue Equity Securities in
accordance with Section 3, any purchaser of such Equity Securities that would
qualify such purchaser as a Stockholder or Major Stockholder shall become a
party to this Agreement by executing and delivering an additional counterpart
signature page to this Agreement or an Adoption Agreement and shall be deemed a
party hereunder and a “Stockholder” and, as applicable, a “Major Stockholder”.

 

5.17        Aggregation of Stock. All Shares held or acquired by Affiliated
entities or persons or persons or entities under common management or control
shall be aggregated together for the purpose of determining the availability of
any rights under this Agreement.

 

5.18        Counterparts. This Agreement may be executed and delivered in any
number of counterparts and by a separate instrument that references this
Agreement for purposes of execution and delivery hereof, each of which shall be
an original, but all of which together shall constitute one instrument. This
Agreement may be executed and delivered by facsimile or other means of
electronically imaging a signature.

 

SIGNATURES ON FOLLOWING PAGES

 

 14 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Stockholders Agreement
as of the date set forth in the first paragraph hereof.

 

THE COMPANY:       NeuroOne, Inc.         By: /s/ Dave Rosa   Name: Dave Rosa  
Title: Chief Executive Officer  

 

Signature Page to Stockholders Agreement of
NeuroOne, Inc.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Stockholders Agreement
as of the date set forth in the first paragraph hereof.

 

THE STOCKHOLDERS:       /s/ Dave Rosa   Dave Rosa  

 

Signature Page to Stockholders Agreement of
NeuroOne, Inc.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Stockholders Agreement
as of the date set forth in the first paragraph hereof.

 

THE STOCKHOLDERS:       /s/ Wade Fredrickson   Wade Fredrickson  

 

Signature Page to Stockholders Agreement of
NeuroOne, Inc.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Stockholders Agreement
as of the date set forth in the first paragraph hereof.

 

THE STOCKHOLDERS:       /s/ Mark Christianson   Mark Christianson  

 

Signature Page to Stockholders Agreement of
NeuroOne, Inc.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Stockholders Agreement
as of the date set forth in the first paragraph hereof.

 

THE STOCKHOLDERS:       /s/ Time Geck   Tim Geck  

 

Signature Page to Stockholders Agreement of
NeuroOne, Inc.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Stockholders Agreement
as of the date set forth in the first paragraph hereof.

 

THE STOCKHOLDERS:       Mayo Foundation for   Medical Education and Research    
  By:                                   Name:     Title:    

 

Signature Page to Stockholders Agreement of
NeuroOne, Inc.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Stockholders Agreement
as of the date set forth in the first paragraph hereof.

 

THE STOCKHOLDERS:       /s/ Steve Friswold   Steve Friswold  

 

Signature Page to Stockholders Agreement of
NeuroOne, Inc.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Stockholders Agreement
as of the date set forth in the first paragraph hereof.

 

THE STOCKHOLDERS:       /s/ Sean Wambold   Sean Wambold  

 

Signature Page to Stockholders Agreement of
NeuroOne, Inc.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Stockholders Agreement
as of the date set forth in the first paragraph hereof.

 

THE STOCKHOLDERS:       Jake Hertel   Jake Hertel  

 

Signature Page to Stockholders Agreement of
NeuroOne, Inc.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Stockholders Agreement
as of the date set forth in the first paragraph hereof.

 

THE STOCKHOLDERS:       /s/ Brent Moen   Brent Moen  

 

Signature Page to Stockholders Agreement of
NeuroOne, Inc.

 

 

 

 

Schedule A

 

LIST OF STOCKHOLDERS

 

Name   Address                                                      

 

Schedule A-1

 

 

 

 

Exhibit 1

 

ADOPTION AGREEMENT

 

THIS ADOPTION AGREEMENT (the “Adoption Agreement”) is made as of
_______________, 20__, by the undersigned (the “Stockholder”) pursuant to the
terms of that certain Stockholders Agreement dated effective as of October 20,
2016 (the “Stockholders Agreement”), by and among NeuroOne, Inc., a Delaware
corporation (the “Company”), and its stockholders, as it may be amended or
restated hereafter and from time to time. Capitalized terms used but not defined
in this Adoption Agreement shall have the respective meanings ascribed to such
terms in the Stockholders Agreement. By the execution of this Adoption
Agreement, the Stockholder agrees as follows.

 

1.1           Acknowledgement. The Stockholder acknowledges that the Stockholder
is acquiring certain shares of the capital stock of the Company (the “Stock”)
[or options, warrants or other rights to purchase the Stock (the “Options”)],
for one of the following reasons (check the correct box):

 

¨as a transferee of Shares from a party in such party’s capacity as a
“Stockholder” bound by the Stockholders Agreement, and after such transfer,
Stockholder shall be considered a “Stockholder” for all purposes under the
Stockholders Agreement.

 

¨as purchaser of shares of capital stock in the Company in accordance with
Section 4.9(a) of the Stockholders Agreement, in which case the Stockholder will
be considered a “Stockholder” for all purposes under the Stockholders Agreement.

 

1.2           Agreement. The Stockholder hereby (a) agrees that the Stock
[Options], and any other shares of capital stock or securities required by the
Stockholders Agreement to be bound thereby, shall be bound by and subject to the
terms of the Stockholders Agreement, and (b) adopts the Stockholders Agreement
with the same force and effect as if the Stockholder were originally a party
thereto.

 

1.3           Notice. Any notice required or permitted by the Stockholders
Agreement shall be given to the Stockholder at the address or facsimile number
listed below the Stockholder’s signature hereto.

 

THE STOCKHOLDER:     ACCEPTED AND AGREED:           NeuroOne, Inc. By:          
Name:                    Title:           Address:       By:         Name:  
Facsimile Number:     Title:  

 

Exhibit 1-1

 



 

